Citation Nr: 0922853	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-34 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
December 8, 2005 to December 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to February 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the above Department 
of Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses from 
December 7, 2005 to December 10, 2005, for treatment of a 
non-service-connected disability.

2.  The treatment received at the private facility on 
December 7, 2005 was emergent in nature.

3.  The evidence shows that the Veteran's condition 
stabilized on December 7, 2005, and that he could then have 
been safely transferred to a VA or other Federal facility. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facility from December 8, 2005 to December 10, 2005 are not 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-.1008 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case the treatment the Veteran received from December 
7, 2005 to December 10, 2005 was for non service-connected 
acute pancreatitis.  However, documents in the claims file 
indicate the Veteran, who has several service-connected 
disabilities with a combined rating of 60 percent, fulfills 
the criteria of being permanently and totally disabled as a 
result of service-connected disability.  Thus, the Board 
needs to determine on appeal whether the private medical 
treatment furnished to the Veteran in December 2005 was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the life or health of the 
Veteran and whether VA or other Federal facilities were not 
feasibly available.  

The relevant facts in this case are not in dispute.  
Pertinent records show that on December 7, 2005, the Veteran 
was admitted through the emergency room to M.M. Hospital for 
complaints of severe abdominal pain.  He gave a history of 
heavy drinking for many years and although he had quit two 
years prior, he had recently restarted drinking.  His past 
medical history was noted for alcoholic pancreatitis, 
ascites, cirrhosis, hypertension, dyslipidemia and Hepatitis 
C.  

On admission the Veteran was alert and in mild distress.  He 
denied chest pain, heartburn, or reflux symptoms.  There was 
no nausea, vomiting, diarrhea, fever, hematemesis, or melena.  
His blood pressure was 180/91.  Saturation was 99 percent on 
room air.  His respiratory rate was 20 and pulse was 57 with 
temperature at 98 degrees.  The evaluation included a typical 
laboratory work up with comprehensive metabolic panel, 
urinalysis, C-reactive protein, fasting lipid panel, and 
serum alcohol level as well as CT (computed tomography) scan 
of the abdomen.  The clinical assessment was acute abdomen, 
acute pancreatitis, and arrhythmia, bradycardia.  

Because of the Veteran's history, laboratory findings, 
physical findings and the character, intensity and location 
of the pain, the Veteran was admitted to a regular floor.  
The treatment plan included IV analgesics for pain, IV 
fluids, parenteral antiemetic to control nausea/vomiting, and 
surgical consultation.  Nurse's notes show that while waiting 
for room assignment the Veteran was resting comfortably with 
no distress or further complaints noted.  He was admitted for 
in-patient hospitalization on December 8, 2005 at 1:02 a.m. 
with what was characterized as mild pancreatitis.  At the 
time of admission, the emergency room physician described the 
Veteran's condition as "stable."  

The Veteran's condition was discussed during consultation on 
December 8, 2005 and at the time he continued to complain of 
severe abdominal pain, not relieved by morphine.  However, 
there was no nausea, vomiting or shortness of breath or other 
symptoms indicating a worsening of the condition.  Also the 
consulting physicians appear to have made simple, 
straightforward recommendations that did not significantly 
alter the treatment plan initiated by the emergency room and 
admitting physicians.  On December 9, 2005 the mild 
pancreatitis was noted as improving.  The Veteran was 
subsequently discharged from the hospital on December 10.

In January 2008, the VAMC granted payment for the period of 
the Veteran's admission on December 7, 2005, but denied 
payment beyond that date on the basis that he had become 
stable for transfer to a VA facility.  The VAMC also 
determined that the Veteran did not qualify for payment for 
the private treatment provided from December 8, to December 
10, 2005, because VA facilities were feasibly available for 
care and a transfer could have been safely effected.  

The Veteran testified at his hearing in February 2009 that his 
pain was as severe when he was released from the hospital as it 
was when he was admitted and therefore his condition never 
sufficiently stabilized for transfer to a VA facility.  While he 
informed the private hospital that VA treatment was desired, he 
could not recall whether he was told that his condition was not 
sufficiently stable enough for transfer.  He also indicated that 
he was new to the area and did not know the location of the local 
VA facility.  

The Board finds that the VAMC's determination that the 
Veteran was stabilized on December 7, 2005, is supported by 
the medical evidence of record.  There is no competent 
evidence that his symptoms worsened during his time in the 
emergency room.  Following the initial evaluation in the 
emergency room, he was admitted to the hospital in stable 
condition in preparation for additional work-up and 
observation.  The records do not otherwise indicate that an 
emergency situation, consistent with "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action," existed on December 8.  Further, the 
hospital record indicated the Veteran was admitted to a 
regular bed, not an intensive care unit (ICU).  That is, if 
he had had severe pancreatitis symptoms that were too 
unstable for transport, presumably he would have been 
admitted to an ICU bed.  Therefore, the contemporaneous 
treatment records do not reflect that admission on December 
8th was on an emergency basis such that a transfer of the 
Veteran could not have occurred at that time.  

By its explicit terms, since under 38 U.S.C.A. § 1728, the 
Veteran may not be reimbursed for treatment received beyond 
the date on which the medical emergency ended, there is no 
basis for granting him payment or reimbursement for any of 
the private medical expenses incurred after December 7, 2005.  
The Board finds that the VAMC's determination that the 
Veteran was stabilized on December 7, 2005, is supported by 
the medical evidence of record and there is no medical 
evidence to the contrary.  

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Under that law, in order to be 
entitled to reimbursement of the aforementioned medical 
expenses, the veteran must meet the criteria enumerated in 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2008).

Under Section 1725 and the accompanying regulations, payment 
or reimbursement cannot be provided after a veteran becomes 
stable for transfer.  Thus, payment or reimbursement for 
expenses incurred after December 7, 2005, are likewise not 
warranted under Section 1725.

Given that the private treatment was not pre-authorized and 
it has been established that the Veteran was stable for 
transfer on December 7, 2005, the requirements for 
reimbursement are not met, and the claim must be denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
chapter 17 of title 38, United States Code.  See 38 C.F.R. §§ 
17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

In addition, the various judicial precedents pertaining to 
VCAA requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Nevertheless, the Board points out that the AOJ has explained 
to the Veteran the basis for the finding that the medical 
expenses from December 8, 2005 to December 10, 2005, were not 
covered by VA.  In January 2008, the AOJ sent the Veteran a 
letter informing him of what evidence was required to 
substantiate his claim.  Additionally, he demonstrated actual 
knowledge of the criteria needed for allowance of his claim 
during his hearing before the Board.  

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the Veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  In this case, the only evidence 
necessary to decide the claim revolves around what transpired 
between December 7, 2005 and December 10, 2005.  This 
involves the medical records from that time period and the 
medical opinion from the VA staff physician at the VAMC.  
Evidence which is necessary to decide the case is thus 
already of record and, as explained, the outcome of the case 
is mandated by the relevant law and regulations.  Therefore, 
no amount of additional evidentiary development would change 
the outcome of the case.  The Veteran does not assert that 
there is additional evidence to be obtained or that there is 
a request for assistance that has not been acted on.  The 
Board finds that the AOJ has complied with the duty to assist 
the Veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
December 8, 2005, to December 10, 2005, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


